Opinion filed September 9, 2021




                                    In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-20-00206-CV
                                  __________

THE ECTOR COUNTY ALLIANCE OF BUSINESSES, Appellant
                                      V.
     GREG ABBOTT, IN HIS OFFICIAL CAPACITY AS
     GOVERNOR OF THE STATE OF TEXAS; JOHN W.
    HELLERSTEDT, IN HIS OFICIAL CAPACITY AS THE
  COMMISSIONER OF PUBLIC HEALTH OF THE STATE OF
    TEXAS AND/OR AS COMMISSIONER OF THE TEXAS
  DEPARTMENT OF STATE HEALTH SERVICES; AND THE
              STATE OF TEXAS, Appellees


                    On Appeal from the 358th District Court
                             Ector County, Texas
                    Trial Court Cause No. D-20-07-0749-CV

                     MEMORANDUM OPINION
      Pursuant to the Texas Disaster Act of 1975, TEX. GOV’T CODE ANN.
§§ 418.001–.261 (West 2019 & Supp. 2020), on March 13, 2020, Appellee Greg
Abbott, in his official capacity as the Governor of the State of Texas (the Governor),
proclaimed that a state of disaster existed in Texas due to COVID-19. On March 19,
2020, Appellee John Hellerstedt, in his official capacity as the Commissioner of the
Texas Department of State Health Services (the Commissioner), declared a state of
public health disaster from COVID-19 under the Communicable Disease Prevention
and Control Act, TEX. HEALTH & SAFETY CODE ANN. §§ 81.001–.408 (West 2017
& Supp. 2020). In each subsequent month, the Governor renewed the state of
disaster through a series of proclamations, 1 and the Commissioner extended the
public health disaster through a combination of new declarations and the renewal of
existing declarations. 2
        The Governor also issued a series of executive orders including, as relevant
to this appeal, orders that placed restrictions on an individual’s ability to patronize
bars for in-person service. Appellant, the Ector County Alliance of Businesses (the
Alliance), an organization comprised of three members who operate bars in Ector
County, sued and, in five causes of action, alleged that two sections of the Disaster
Act are unconstitutional, that eight specific executive orders issued by the Governor
are unconstitutional, and that the Governor and the Commissioner acted ultra vires
when they issued certain executive orders, proclamations, and declarations. The
Alliance requested both retrospective and prospective declaratory and injunctive
relief. The trial court granted Appellees’ pleas to the jurisdiction and dismissed the
Alliance’s claims.

       1
          In his most recent proclamation, issued on August 29, 2021, the Governor renewed the state of
disaster and noted both that he issued a disaster proclamation on March 13, 2020, for all
counties in Texas and that he had renewed that proclamation in each subsequent month. See
https://gov.texas.gov/uploads/files/press/DISASTER_renewing_covid19_disaster_proclamation_IMAGE
_08-29-2021.pdf (last visited on September 7, 2021).
       2
         The Commissioner’s last declaration of a public health disaster was issued on May 10, 2021, and
is no longer in effect. See https://www.dshs.state.tx.us/coronavirus/docs/PHDD-051021.pdf (last visited
on September 7, 2021); Act of June 2, 2003, 78th Leg., R.S., ch. 198, § 2.179, 2003 Tex. Gen. Laws 611,
715 (amended 2021) (current version at HEALTH & SAFETY § 81.082(d)).

                                                   2
      In two issues, the Alliance argues that the trial court erred when it granted
Appellees’ pleas to the jurisdiction and when it granted the Commissioner’s plea to
the jurisdiction without affording the Alliance an opportunity to amend its pleadings.
Appellees filed a motion to dismiss the case as moot because the complained-about
executive orders have been superseded and there are no longer any COVID-19-
related restrictions imposed through an executive order on individuals patronizing
bars for in-person service. We notified the parties that we would carry the motion
to dismiss until the appeal was submitted.
      We grant Appellees’ motion to dismiss, in part; vacate the trial court’s order
granting the Commissioner’s plea to the jurisdiction and dismiss all of the Alliance’s
claims against the Commissioner for want of jurisdiction; and vacate the trial court’s
orders granting the Governor and the State’s plea to the jurisdiction as to the
Alliance’s second, third, fourth, and fifth causes of action and dismiss the Alliance’s
second, third, fourth, and fifth causes of action against the Governor and the State
for want of jurisdiction. We affirm the trial court’s orders granting the Governor
and the State’s plea to the jurisdiction as to the Alliance’s first cause of action.
                            Relevant Statutory Provisions
      The Disaster Act establishes a detailed, comprehensive framework that, in the
case of a disaster, allocates powers, duties, and responsibilities across various levels
of state government and multiple agencies. Houston Cmty. Coll. v. Hall Law Grp.,
PLLC, No. 01-20-00673-CV, 2021 WL 2369505, at *11 (Tex. App.—Houston [1st
Dist.] June 10, 2021, no pet. h.) (mem. op.). One of the statute’s stated purposes is
to “clarify and strengthen the roles of the governor, state agencies, the judicial branch
of state government, and local government in prevention of, preparation for,
response to, and recovery from disasters.” GOV’T § 418.002(4).
      A “disaster” is “the occurrence or imminent threat of widespread or severe
damage, injury, or loss of life or property resulting from any natural or man-made
                                            3
cause,” including an epidemic.      Id. § 418.004(1). The governor of Texas is
responsible for meeting “the dangers to the state and people presented by disasters.”
Id. § 418.011(1). If the governor finds that a disaster has occurred or that occurrence
or threat of a disaster is imminent, he may declare a state of disaster by either
executive order or proclamation. Id. at § 418.014(a). The state of disaster may not
continue for more than thirty days unless renewed by the governor. Id. § 418.014(c).
However, “[t]he legislature by law may terminate a state of disaster at any time.” Id.
The Disaster Act authorizes the governor (1) to issue executive orders,
proclamations, and regulations that have the “force and effect of law”; (2) to amend
or rescind the executive orders, proclamations, and regulations; and (3) to suspend
certain statutory provisions if compliance with those provisions would hinder or
delay actions necessary to cope with the disaster. Id. §§ 418.012, .016(a).
      The Disease Control Act authorizes the Department of State and Health
Services to impose control measures to prevent the spread of disease. HEALTH &
SAFETY §§ 11.001(3); 81.081. As relevant in this case, control measures can include
restriction, isolation, quarantine, and prevention. HEALTH & SAFETY § 81.082(f).
      During the relevant time period, the Disease Control Act defined a “public
health disaster” as:
      (A) a declaration by the governor of a state of disaster; and

       (B) a determination by the commissioner that there exists an immediate
      threat from a communicable disease that:

          (i) poses a high risk of death or serious long-term disability to a
              large number of people; and

          (ii) creates a substantial risk of public exposure because of the
              disease’s high level of contagion or the method by which the
              disease is transmitted.



                                          4
Act of June 2, 2003, 78th Leg., R.S., ch. 198, § 2.167, 2003 Tex. Gen. Laws 611,
713 (amended 2021) (current version at HEALTH & SAFETY § 81.003(7)). During
the time period relevant to this appeal, the commissioner was statutorily authorized
to declare a public health disaster that continued for not more than thirty days and to
renew the declaration one time for an additional thirty days. Act of June 2, 2003,
78th Leg., R.S., ch. 198, § 2.179, 2003 Tex. Gen. Laws 611, 715 (amended 2021)
(current version at HEALTH & SAFETY § 81.082(d)).
                                            Background
         On March 13, 2020, the Governor issued a proclamation under
Section 418.014 of the Disaster Act certifying that “COVID-19 pose[d] an imminent
threat of disaster” for all counties in Texas. In each subsequent month, the Governor
renewed the disaster proclamation.3 The Governor signed the most recent disaster
proclamation on August 29, 2021.4
         On March 19, 2020, the Commissioner declared a public health disaster in
Texas from COVID-19. The Commissioner determined that people, businesses, and
communities in Texas should take certain steps to reduce and delay the spread of
COVID-19. The Commissioner renewed a declaration of a public health disaster or
issued a new declaration every month through May 2021.5
         The Governor also issued a series of executive orders that mandated
restrictions on certain activities by individuals and businesses in Texas.                        The
Alliance specifically complains about Executive Orders GA-08, GA-14, GA-16,



      See https://gov.texas.gov/uploads/files/press/DISASTER_renewing_covid19_disaster_proclamation
         3

_IMAGE_08-29-2021.pdf (last visited on September 7, 2021).
         4
             See id.

         See https://www.dshs.state.tx.us/coronavirus/docs/PHDD-051021.pdf (last visited on September 7,
         5

2021).

                                                   5
GA-18, GA-21, GA-23, GA-26, and GA-28.6 These orders were issued between
March 19, 2020, and June 26, 2020, and placed restrictions on the ability of people
to patronize and to be served in bars, as defined in the orders. The majority of these
executive orders referred to the Commissioner’s declarations.
        The Alliance sued the Governor; the Commissioner; the State of Texas;
Adrian Bentley Nettles, in his official capacity as Executive Director of the Texas
Alcoholic Beverage Commission; and John Lopez, in his official capacity as an
Agent of the TABC. The Alliance nonsuited its claims against Bentley and Lopez
after they filed a motion to transfer the case to Travis County.
        As to Appellees, in five causes of action, the Alliance sought declarations
(1) that two sections of the Disaster Act are unconstitutional and the remainder of
the statute is unenforceable; (2) that GA-08, GA-14, GA-16, GA-18, GA-21, GA-
23, GA-26, and GA-28 are unconstitutional because the Governor improperly
purported to enact and suspend laws and that the Governor acted ultra vires in
decreeing those executive orders; (3) that GA-28 is unconstitutional because it
infringed on the constitutional rights of the members of the Alliance and of the public
and constituted an unreasonable seizure and taking of the Alliance members’
property without adequate compensation; and (4) that the Commissioner’s first
declaration had expired and was no longer valid; that the Commissioner’s
subsequent declarations were ultra vires acts; and that to the extent the Governor
purported to rely on the Commissioner’s subsequent declarations as authority for
any executive order, that executive order was void. The Alliance also sought
injunctive relief (1) that prohibited the Governor from enacting or decreeing any
executive order under the Disaster Act, (2) that prohibited the Governor from


        6
          GA-26 was amended by a June 23, 2020 proclamation, and GA-28 was amended by a July 2, 2020
proclamation. Because the amendments are not relevant to our analysis, we will not refer to them separately
in this opinion.

                                                    6
enacting GA-08, GA-14, GA-16, GA-18, GA-21, GA-23, GA-26, or GA-28; (3) that
prohibited the Governor from decreeing any executive order that was founded on or
referenced one of the Commissioner’s declarations and (4) that prohibited the
Governor or any other agent of the State from enforcing any executive order issued
under the Disaster Act or that was founded on or referenced a declaration by the
Commissioner.
        Appellees filed pleas to the jurisdiction on the grounds that the Alliance did
not have standing and that the Alliance’s claims were barred by sovereign immunity.
The Governor and the State also argued that only the Texas Supreme Court had the
authority to issue a writ of mandamus or an injunction against the Governor. The
trial court granted the pleas and dismissed the Alliance’s claims. The Alliance filed
its notice of appeal on September 8, 2020.
        The Governor issued Executive Order GA-30 on September 17, 2020;7
Executive Order GA-32 on October 7, 2020; 8 and Executive Order GA-34 on
March 2, 2021.9 GA-30 superseded GA-28, GA-32 superseded GA-30, and GA-34
superseded GA-32. In GA-34, the Governor ordered that, effective March 10, 2021,
there were no COVID-19-related operating limits for any business or other
establishment in any county that did not have a high hospitalization rate, as defined
by the order. 10 Based on GA-34, Appellees filed a motion to dismiss, arguing that
this case was moot because the orders about which the Alliance complained had

       See https://www.lrl.texas.gov/scanned/govdocs/Greg%20Abbott/2020/GA-30.pdf (last visited on
        7

September 7, 2021).
       See https://www.lrl.texas.gov/scanned/govdocs/Greg%20Abbott/2020/GA-32.pdf (last visited on
        8

September 7, 2021).
       See https://www.lrl.texas.gov/scanned/govdocs/Greg%20Abbott/2021/GA-34.pdf (last visited on
        9

September 7, 2021).
        10
          See id. GA-34 further provided that there were no “state-imposed COVID-19-related operating
limits” for any business or establishment in any county with a high hospitalization rate, as defined by the
order, but that, in a county with a high hospitalization rate, the county judge could use “COVID-19-related
mitigation strategies” within certain parameters. Id.

                                                    7
been superseded and all COVID-19-related restrictions on people patronizing and
being served in bars had been lifted.
                                        Mootness
      We address mootness as a threshold issue because it concerns our subject-
matter jurisdiction. State ex rel. Best v. Harper, 562 S.W.3d 1, 6 (Tex. 2018)
(holding that Texas courts do not have jurisdiction to decide moot cases); Allstate
Ins. Co. v. Hallman, 159 S.W.3d 640, 642 (Tex. 2005). We review de novo the
question of whether a claim is moot. Matthews v. Kountze Indep. Sch. Dist., 484
S.W.3d 416, 418 (Tex. 2016).
      The doctrine of mootness, which is rooted in the separation of powers
doctrine, prohibits courts from issuing advisory opinions. Elec. Reliability Council
of Tex., Inc. v. Panda Power Generation Infrastructure Fund, LLC, 619 S.W.3d 628,
634 (Tex. 2021). A claim is moot when there ceases to be a justiciable controversy
between the parties, the parties no longer have a legally cognizable interest in the
outcome, the court can no longer grant the requested relief or otherwise affect the
parties’ rights or interests, or any decision would constitute an impermissible
advisory opinion. Id. at 634–35.
      A case can become moot at any time, including on appeal, and we have “an
obligation to take into account intervening events that may render a lawsuit moot.”
Heckman v. Williamson Cty., 369 S.W.3d 137, 166–67 (Tex. 2012). However, a
case “is not rendered moot simply because some of the issues become moot during
the appellate process.” In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737
(Tex. 2005) (orig. proceeding). If only some claims or issues become moot, the case
remains live as to the other claims or issues that are not moot. See id. If a claim is
moot, we must vacate all previously issued orders and judgments and dismiss the
claim for want of jurisdiction. Glassdoor, Inc. v. Andra Grp., LP, 575 S.W.3d 523,
527 (Tex. 2019).
                                           8
      A. Claims Against the Commissioner
      In their fifth cause of action, the Alliance alleged (1) that the Commissioner
had statutory authority only to declare one public health disaster for a period of thirty
days and to renew that declaration one time for a period not to exceed thirty days
and (2) that any declaration of a public health disaster by the Commissioner after
May 18, 2020, was an ultra vires act. The Alliance requested declarations (1) that
the Commissioner’s first declaration of a public health disaster had expired under
the provisions of the Disease Control Act; (2) that the Commissioner’s second
declaration of a public disaster was an ultra vires act and was void; and (3) that to
the extent the Governor purported to rely on the Commissioner’s second declaration
as authority for any executive order, that executive order was void. The Alliance
also requested an injunction that prohibited the Governor from issuing any additional
executive orders that relied upon or referenced either of the Commissioner’s
declarations and that prohibited the Governor and any other agent of the State from
enforcing any executive order that was founded upon or referenced the
Commissioner’s declarations.
      The Alliance does not dispute that, in March 2020, the Commissioner was
authorized by the Disease Control Act to declare a public health disaster for a period
of thirty days and to renew that declaration for an additional thirty days. Rather, the
Alliance contends that, after that sixty-day period, the Commissioner was not
authorized by the statute to either make subsequent declarations of a public health
disaster based on COVID-19 or to renew those subsequent declarations. The
Alliance alleges that it was harmed by the Commissioner’s conduct because the
Commissioner stated in the declarations that individuals were required to abide by
the Governor’s executive orders and the Governor referenced the Commissioner’s
declarations in his executive orders. The Alliance argues that, if its requested relief
is granted, the Commissioner “will be prohibited from issuing ‘new’ declarations or
                                           9
renewals, which have routinely purported to limit the rights of members of the
Alliance and upon which [the Governor] has routinely cited and relied in issuing his
executive orders.”
        A plaintiff’s challenge to a statute or written policy may become moot if the
statute or policy is repealed or fundamentally altered. Heckman, 369 S.W.3d at 167.
Effective June 16, 2021, the Texas Legislature amended the Disease Control Act and
created the Legislative Public Health Oversight Board (the Board) “to provide
oversight for declarations of public health disasters and orders of public health
emergencies” issued by the Commissioner. HEALTH & SAFETY § 81.0821(b). The
Board is comprised of the lieutenant governor and members of both houses of the
legislature. Id. § 81.0821(c).
        The Commissioner is still authorized to declare a public health disaster that
may continue for not more than thirty days. Id. § 81.082(d). However, not later than
the seventh day after he issues the declaration of a public health disaster, the
Commissioner is required to consult with the chairs of the legislative standing
committees with primary jurisdiction over public health regarding the disaster. Id.
§ 81.082(d-2). Further, although the declaration of a public health disaster may be
renewed for an additional thirty days, the renewal must be done by the legislature or
by the Commissioner with the approval of the Board. Id. §§ 81.082(d), .0821(b).11
        The gravamen of the Alliance’s claims against the Commissioner is that the
Commissioner did not have statutory authority to issue successive declarations based
on the same public health disaster. However, under the amended statute, the

        11
          We note that, in the 2021 regular legislative session, the Texas House of Representatives passed
legislation that would have applied to government response to a pandemic disaster. See Tex. H.B. 3, 87th
Legs. R.S. (2021). The proposed legislation established the Pandemic Disaster Legislative Oversight
Committee and, in several respects, placed specific restrictions on the actions that the Governor would be
allowed to take through executive order or proclamation to either proclaim a pandemic disaster or address
the disaster. See id. The Texas Senate proposed several amendments to House Bill 3, and the two legislative
bodies appointed members to a conference committee. The legislative session ended without the bill being
passed.

                                                    10
Commissioner may not declare a public health disaster without consulting with the
designated members of the legislature or renew any such declaration without the
approval of the Board. Because the Commissioner’s statutory authority to declare
and renew declarations of a public health disaster has been fundamentally altered,
the Alliance’s claims based on the declarations by the Commissioner that were made
pursuant to the repealed statute and that have expired are moot.
      B. Retrospective Claims Against the Governor and the State
      In its second and third causes of action, the Alliance alleged that in GA-08,
GA-14, GA-16, GA-18, GA-21, GA-23, GA-26, and GA-28 the Governor
improperly suspended statutes and enacted laws.             The Alliance requested
declarations that those executive orders were unconstitutional and that the Governor
acted ultra vires when he purported to suspend and decree laws in those orders. In
its fourth cause of action, the Alliance alleged that GA-28 infringed on the
constitutional rights of the members of the Alliance and of the public and was an
unconstitutional taking of the property of the members of the Alliance. The Alliance
requested an injunction that prohibited the Governor or any other agent of the State
from enacting or enforcing GA-08, GA-14, GA-16, GA-18, GA-21, GA-23, GA-26,
and GA-28 and that prohibited the Governor from issuing any executive orders that
purported to suspend or enact laws.
      All of the complained-about executive orders have been superseded and all
restrictions on people entering bars for in-person service have been lifted. Further,
the Alliance has conceded that none of its members are subject to a pending
enforcement action for the violation of the superseded orders. See Heckman, 369
S.W.3d at 162 (holding that, after the criminal cases against them had been resolved,
the plaintiffs no longer had a cognizable interest in obtaining injunctive or
declaratory relief from the defendants’ alleged violation of their, and the putative
class’s, criminal procedure rights). Therefore, the Alliance’s request for declarations
                                          11
that GA-08, GA-14, GA-16, GA-18, GA-21, GA-23, GA-26, and GA-28 are
unconstitutional and that the Governor acted ultra vires when he issued these orders
and for an injunction that prohibits the enforcement of those superseded orders can
no longer affect the parties’ interests. See id.; Speer v. Presbyterian Children’s
Home & Serv. Agency, 847 S.W.2d 227, 229 (Tex. 1993) (“[W]hen the action sought
to be enjoined is accomplished and ‘suitable coercive relief’ becomes impossible, it
is improper to grant declaratory relief.”); State v. City of Austin, No. 03-20-00619-
CV, 2021 WL 1313349, at *5 (Tex. App.—Austin Apr. 8, 2021, no pet.) (mem. op.)
(holding that claim for injunctive relief to stop the enforcement of an existing local
order was moot because the Governor had issued GA-34, which superseded GA-32);
see also Spell v. Edwards, 962 F.3d 175, 179 (5th Cir. 2020) (“[A] case challenging
a statute, executive order, or local ordinance usually becomes moot if the challenged
law has expired or been repealed.”). We hold that the Alliance’s second, third, and
fourth causes of action against the Governor and the State are moot.
      C. Prospective Claims Against the Governor and the State
      In its first cause of action, the Alliance alleged that the Disaster Act violated
the separation of powers clause of the Texas Constitution because it delegated to the
Governor the authority to enact and suspend laws.           The Alliance requested
(1) declarations that Sections 418.012 and 418.016 of the Disaster Act are
unconstitutional and that the remainder of the Disaster Act is so interrelated and
dependent upon those two sections that the entire statute is unenforceable and (2) an
injunction that prohibits the Governor from enacting or decreeing any executive
orders under the Disaster Act and prohibits the Governor or any other agent of the
State from enforcing any executive order issued under the Disaster Act.
      Appellees contend that there is no longer a justiciable controversy between
the parties because the Governor issued GA-34 and lifted all COVID-19-related
restrictions on people patronizing, and being served in, bars. A case may become
                                          12
moot when allegedly wrongful behavior has ceased and could not be expected to
recur. Bexar Metro. Water Dist. v. City of Bulverde, 234 S.W.3d 126, 131 (Tex.
App.—Austin 2007, no pet.) (citing Sec. & Exch. Comm’n v. Med. Comm’n for
Human Rights, 404 U.S. 403, 406 (1972)). However, “[a] defendant’s cessation of
challenged conduct does not, in itself, deprive a court of the power to hear or
determine claims for prospective relief.” Matthews, 484 S.W.3d at 418.12 “If it did,
defendants could control the jurisdiction of courts with protestations of repentance
and reform, while remaining free to return to their old ways,” which “would
obviously defeat the public interest in having the legality of the challenged conduct
settled.” Id. Therefore, when a defendant contends that a claim is moot because it
has voluntarily ceased the complained-about conduct, dismissal is appropriate only
“when subsequent events make ‘absolutely clear that the [challenged conduct] could
not reasonably be expected to recur.’” Id. (quoting Bexar Metro. Water Dist., 234
S.W.3d at 131) (alterations in original). The defendant has the “heavy” burden of
persuading the court that the challenged conduct cannot reasonably be expected to
recur. Id. (quoting Los Angeles Cty. v. Davis, 440 U.S. 625, 631 (1979)); see also
Bexar Metro. Water Dist., 234 S.W.3d at 131 (citing Friends of the Earth, Inc. v.
Laidlaw Envtl. Servs. (TOC), Inc., 529 U.S. 167, 189 (2000)).
        Here, the Governor and the State assert in their motion to dismiss that it cannot
reasonably be expected that similar restrictions on the operations of bars will be
imposed in the future because GA-34, which lifted all COVID-19-related restrictions
on businesses, has been in effect since March 10, 2021; “COVID-19 cases and


        12
          In post-submission briefing, the Governor and the State assert that the issue of voluntary cessation
of the challenged conduct is not before this court because the Alliance failed to brief the issue with citations
to authority. However, this court has the obligation to review sua sponte issues affecting our jurisdiction.
Haynes & Boone, LLP v. NFTD, LLC, No. 20-0066, 2021 WL 2021453, at *4 (Tex. May 21, 2021). “And
we have the power, ‘on affidavit or otherwise,’ to ‘ascertain the matters of fact that are necessary to the
proper exercise of [our] jurisdiction,’ even if evidence establishing those facts is not in the trial court’s
record.” Harper, 562 S.W.3d at 7 (quoting GOV’T § 22.001(d)) (alteration in original).

                                                      13
fatalities in Texas have decreased significantly since the peaks experienced in
Summer 2020 and around the beginning of 2021”; and “an additional surge is
unlikely, given that about half of Texans age 12 and over have received at least one
dose of the COVID-19 vaccine and over a third are fully vaccinated.” However, the
Governor and the State have not admitted that any of the executive orders were
wrongfully issued and continue to maintain that the Governor has the authority to
issue such orders. See Matthews, 484 S.W.3d at 419 (holding that when the
defendant has ceased the challenged conduct, but has not admitted the conduct was
unlawful, its “stance is a significant factor in the mootness analysis, and one which
prevents its mootness argument from carrying much weight”). Further, based on
recent data, COVID-19 cases and hospitalizations in Texas have increased at a
significant rate since Appellees filed the motion to dismiss. 13
      On this record, the Governor and the State did not meet their heavy burden to
make it absolutely clear that restrictions on people patronizing, and being served in,
bars will not be reimposed through a future executive order. See Matthews, 484
S.W.3d at 420 (holding that voluntary abandonment of policy “provide[d] no
assurance” that the policy would not be reinstated); Bexar Metro. Water Dist., 234
S.W.3d at 131–32 (holding that request for declaratory relief was not moot because
the defendant had not demonstrated that there was not a reasonable expectation that
petition would not be refiled); see also Roman Catholic Diocese of Brooklyn v.
Cuomo, 141 S.Ct. 63, 68 (2020) (per curiam) (holding that request for an injunction
to prevent enforcement of an executive order that placed occupancy limits on houses
of worship based on the classification of an area as orange or red for purposes of the
COVID-19 pandemic was not moot even after the areas were reclassified as yellow


        13
          See https://txdshs.maps.arcgis.com/apps/dashboards/ed483ecd702b4298ab01e8b9cafc8b83
 (Trends) (last visited on September 7, 2021); https://txdshs.maps.arcgis.com/apps/dashboards/
 0d8bdf9be927459d9cb11b9eaef6101f (last visited on September 7, 2021).

                                              14
because the applicants remained under a constant threat that the areas could be
reclassified as orange or red and the governor had regularly changed the
classification of particular areas without prior notice). Therefore, the Alliance’s first
cause of action is not moot.
      We grant Appellees’ motion to dismiss, in part; vacate the trial court’s order
granting the Commissioner’s plea to the jurisdiction and dismiss all of the Alliance’s
claims against the Commissioner for want of jurisdiction; and vacate the trial court’s
orders granting the Governor and the State’s plea to the jurisdiction as to the
Alliance’s second, third, fourth, and fifth causes of action and dismiss the Alliance’s
second, third, fourth, and fifth causes of action against the Governor and the State
for want of jurisdiction. See Glassdoor, 575 S.W.3d at 527; Exxon Mobil Corp. v.
Rincones, 520 S.W.3d 572, 586 (Tex. 2017) (vacating only that portion of the
judgment relating to claim that had become moot).
                                Plea to the Jurisdiction
      In its first cause of action, the Alliance requested prospective declaratory
and injunctive relief against the Governor and the State on the ground that
Sections 418.012 and 418.016 of the Disaster Act violated the separations of power
clause of the Texas constitution by permitting the Governor to enact and suspend
laws. The Governor and the State filed a plea to the jurisdiction on the grounds that
the Alliance lacked standing, that the Alliance’s claims were barred by sovereign
immunity, and that only the Texas Supreme Court had jurisdiction to issue injunctive
relief against the Governor. The trial court granted the plea without specifying the
basis for its ruling. As it is dispositive, we need address only whether the trial court
properly dismissed the Alliance’s first cause of action against the Governor and the
State because the Alliance lacked standing to seek the requested relief.
      A plea to the jurisdiction is a dilatory plea that seeks dismissal of a cause of
action without regard to whether the claim has merit. Bland Indep. Sch. Dist. v. Blue,
                                           15
34 S.W.3d 547, 554 (Tex. 2000). An assertion that the trial court lacks subject-
matter jurisdiction over a claim is properly asserted in a plea to the jurisdiction. Tex.
Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). Because
the existence of subject-matter jurisdiction is a question of law, we review de novo
the trial court’s ruling on a plea to the jurisdiction. In re Lubbock, 624 S.W.3d 506,
512 (Tex. 2021) (orig. proceeding).
      “A plea to the jurisdiction ‘may challenge the pleadings, the existence of
jurisdictional facts, or both.’” Tex. Dep’t of Criminal Justice v. Rangel, 595 S.W.3d
198, 205 (Tex. 2020) (quoting Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d
755, 770 (Tex. 2018)). When, as in this case, the plea challenges the pleadings, the
plaintiff has the burden to plead facts that affirmatively demonstrate the trial court’s
subject-matter jurisdiction. Id.; Miranda, 133 S.W.3d at 226. In determining
whether the plaintiff met this burden, we must construe the pleadings liberally in
favor of the plaintiff, take all factual assertions as true, and look to the plaintiff’s
intent. Rangel, 595 S.W.3d at 205; Miranda, 133 S.W.3d at 226.
      A plaintiff’s standing to assert a claim “is implicit in the concept of subject-
matter jurisdiction, and subject-matter jurisdiction is essential to the authority of a
court to decide a case. In re Abbott, 601 S.W.3d 802, 807 (Tex. 2020) (orig.
proceeding) (per curiam). If a plaintiff lacks standing to assert a claim, the court
lacks jurisdiction over that claim and must dismiss it. Heckman, 369 S.W.3d at 150.
      Standing requires that there be a real controversy between the parties which
will be actually determined by the judicial declaration sought. Austin Nursing Ctr.,
Inc. v. Lovato, 171 S.W.3d 845, 849 (Tex. 2005). To have standing to challenge a
statute, the plaintiff (1) must have suffered some actual or threatened injury under
the statute and (2) must contend that the statute unconstitutionally restricts its rights.
Patel v. Tex. Dep’t of Licensing & Regulation, 469 S.W.3d 69, 77 (Tex. 2015); see
also In re Abbott, 601 S.W.3d at 812 (holding that, to have standing based on a
                                           16
perceived threat of injury that has not yet come to pass, the plaintiff must “allege ‘an
intention to engage in a course of conduct arguably affected with a constitutional
interest, but proscribed by a statute, and there exists a credible threat of prosecution
thereunder.’” (quoting Babbitt v. Farm Workers Nat’l Union, 442 U.S. 289, 298
(1979)).   The alleged injury “must be concrete and particularized, actual or
imminent, not hypothetical.”           Heckman, 369 S.W.3d at 155 (quoting
DaimlerChrysler Corp. v. Inman, 252 S.W.3d 299, 304–05 (Tex. 2008)); see also
Tex. Propane Gas Ass’n v. City of Houston, 622 S.W.3d 791, 799 (Tex. 2021).
      An association may sue on behalf of its members when (1) its members would
otherwise have standing to sue in their own right, (2) the interests that the association
seeks to protect are germane to its purpose, and (3) neither the claim asserted nor the
relief requested requires the participation of the individual members in the lawsuit.
Tex. Workers’ Comp. Comm’n v. Garcia, 893 S.W.2d 504, 518 (Tex. 1995); see also
Heckman, 369 S.W.3d at 155. Standing must exist at the time that the plaintiff files
suit and a controversy must “continue to exist between the parties at every stage of
the legal proceedings, including the appeal.”          Martin v. Clinical Pathology
Laboratories, Inc., 343 S.W.3d 885, 888 (Tex. App.—Dallas 2011, pet. denied).
      In Garcia v. City of Willis, the plaintiff sued the City on behalf of himself and
of individuals who had paid a civil penalty for violating a city ordinance that created
a photographic traffic-signal enforcement system that penalized red-light infractions
caught on camera. 593 S.W.3d 201, 204–05 (Tex. 2019). The plaintiff requested,
among other relief, prospective injunctive and declaratory relief that the ordinance
and its enabling statutes were unconstitutional. Id. at 205, 207. However, the
plaintiff had paid the fine for the violation and had not pleaded that he was subject
to any outstanding violation notices that caused him imminent harm. Id. at 207. He
also had not argued that he planned to violate red-light laws in the future. Id.


                                           17
      The supreme court held that, because the plaintiff had resolved his only notice
of violation by paying the civil fine, he did not have a “concrete or particularized
stake in the validity or future application of the ordinance, the statutes that enable it,
or a declaration that city officials acted ultra vires in the past.” Id. at 207. Rather,
the requested prospective relief could not help the plaintiff because he no longer
faced the allegedly unconstitutional conduct about which he complained.                Id.
Finally, because the plaintiff alleged only a past injury based on having already paid
the civil penalty and had not alleged a “continuing violation or the likelihood of a
future [injury], injunctive relief” would not redress his injury. Id. (quoting Steel
Co. v. Citizens for a Better Env’t, 523 U.S. 83, 109 (1998)) (alteration in original).
      Similarly, the Alliance has conceded that none of its members face a pending
enforcement action for the violation of any executive order and did not argue that
one or more of its members intend to violate any restrictions that might be imposed
by a future executive order. Further, all of the complained-about executive orders
have been superseded and all COVID-19-related restrictions on the Alliance’s
member’s business operations imposed by the executive orders have been lifted.
Because the Alliance’s members no longer face the purportedly unlawful conduct
about which the Alliance complains, prospective relief would not help the Alliance.
Finally, injunctive relief would not provide the Alliance any redress because it has
asserted only a past injury to its members based on the threatened enforcement of
superseded executive orders.        Accordingly, as to its request for prospective
declaratory and injunctive relief, the Alliance “stands in the same shoes as any other
citizen who might potentially” be impacted by restrictions imposed in a future
executive order and has failed to show that it has “the particularized interest for
standing that prospective relief requires.” See id. at 208; see also In re Abbott, 601
S.W.3d at 812 (“To establish standing based on a perceived threat of injury that has
not yet come to pass, the ‘threatened injury must be certainly impending to constitute
                                           18
injury in fact’; mere ‘[a]llegations of possible future injury are not sufficient.’”
(quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)) (alteration in original).
      In addition to a particularized injury, the Alliance was required to plead that
the actual or threatened injury was fairly traceable to the unlawful conduct of the
defendants and that the requested relief would likely redress the injury.          See
Heckman, 369 S.W.3d at 155. To meet this burden, the Alliance was required to sue
the party with authority to enforce the challenged executive orders. See City of El
Paso v. Tom Brown Ministries, 505 S.W.3d 124, 147 (Tex. App.—El Paso 2016, no
pet.) (“In order to establish standing and a justiciable controversy between the
parties, there must be ‘an actual enforcement connection—some enforcement power
or act that can be enjoined—between the defendant official and the challenged
statute.” (quoting Okpalobi v. Foster, 244 F.3d 405, 419 (5th Cir. 2001) (en banc));
Rylander v. Caldwell, 23 S.W.3d 132, 138 (Tex. App.—Austin 2000 [mand.
dism’d]) (holding that a court is without jurisdiction to determine the
constitutionality of a statute unless the party with the authority to enforce the
challenged statute is named in the suit and that the court may not issue an injunction
unless “it is shown that the respondent will engage in or is engaging in the activity
sought to be enjoined” (quoting Lone Starr Multi Theatres, Inc. v. State, 922 S.W.2d
295, 298 (Tex. App.—Austin 1996, no writ))).
      Pursuant to Section 418.173 of the Disaster Act, a state emergency
management plan, including an executive order, may provide that a failure to comply
with the plan or with a rule, order, or ordinance adopted under the plan, is an offense
punishable by a fine not to exceed $1,000 or confinement in jail for not more than
180 days. GOV’T § 418.173. In GA-28, the Governor stated that the failure to
comply with any executive order issued during the COVID-19 disaster (1) was an
offense punishable under Section 418.173 by a fine not to exceed $1,000 and
(2) could be subject to “regulatory enforcement.” The Disaster Act, however, does
                                          19
not give the Governor the authority to enforce an executive order through the
regulatory process or by imposing a fine. See id. § 418.012 (giving the Governor
the authority to issue, amend, and rescind executive orders); In re Abbott, 601
S.W.3d at 812 (“Important for standing, however, is the State’s acknowledgment
that GA-13’s enforcement will not come in the form of criminal prosecutions by the
Governor or the Attorney General.”).
       The Alliance pleaded that its members were “shut down from operating their
businesses” by threatened enforcement of the executive orders (1) through notices
issued by the TABC to TABC permit holders based upon the Governor’s waiver and
suspension of statutes contained in the Texas Alcoholic Beverage Code and (2) by
“TABC agents such as Lopez.” Further, at oral argument, the Alliance argued that,
although none of its members were currently the subject of a formal enforcement
action, its members had been threatened with enforcement of the superseded
executive orders by the TABC and by local law enforcement agents. The Alliance,
however, nonsuited its claims against the TABC and did not sue any local law
enforcement agents.
       The Alliance did not plead that the Governor or the State ever threatened to
enforce any executive order, and the Governor and the State have conceded that they
do not have the authority to do so. Absent a credible threat of enforcement of any
executive order by the Governor or the State, the Alliance does not have standing to
seek the requested prospective relief. See In re Abbott, 601 S.W.3d at 813; Tom
Brown Ministries, 505 S.W.3d at 147 ; see also 6th St. Bus. Partners LLC v. Abbott,
No. 1:20-CV-706-RP, 2020 WL 4274589, at *4 (W.D. Tex. July 24, 2020) (“Texas
law does not explicitly grant Abbott the power to enforce compliance with GA-28.
And if Abbott lacks that power, Plaintiffs cannot establish that he caused their
enforcement-based injury or that enjoining certain activities by Abbott would redress
their injury.”).
                                         20
       We hold that the Alliance failed to establish that it has standing to pursue its
prospective claims for declaratory and injunctive relief against the Governor and the
State. Therefore, the trial court properly granted the Governor and the State’s plea
to the jurisdiction as to the Alliance’s first cause of action. We overrule the
Alliance’s first issue to the extent that it pertains to the Alliance’s first cause of action
against the Governor and the State.
                                   This Court’s Ruling
       We grant Appellees’ motion to dismiss, in part; vacate the trial court’s order
granting the Commissioner’s plea to the jurisdiction and dismiss all of the Alliance’s
claims against the Commissioner for want of jurisdiction; and vacate the trial court’s
orders granting the Governor and the State’s plea to the jurisdiction as to the
Alliance’s second, third, fourth, and fifth causes of action and dismiss the Alliance’s
second, third, fourth, and fifth causes of action against the Governor and the State
for want of jurisdiction. We affirm the trial court’s order dismissing the Alliance’s
first cause of action against the Governor and the State.




                                                         W. BRUCE WILLIAMS
                                                         JUSTICE


September 9, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                             21